Order entered September 4, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00559-CV

                                 ANGELA EVANS, Appellant

                                               V.

                                 DAVID ARTHUR, Appellee

                       On Appeal from the County Court at Law No. 6
                                   Collin County, Texas
                           Trial Court Cause No. 006-00536-2014

                                           ORDER
       The Court has reviewed the clerk’s record. Appellant’s second notice of appeal indicates

she desires to appeal an unspecified order dated April 25, 2014. The clerk’s record does not

include any order signed on that date. Accordingly, the Court ORDERS Stacey Kemp, Clerk of

County Courts at Law of Collin County, to file within ten (10) days of the date of this order a

supplemental clerk’s record including all post-judgment orders in the case.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE